Citation Nr: 1116743	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-30 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served in the U.S. Army National Guard from June 1986 to January 2006, and participated in periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (ACDUTRA) throughout these years.  Specifically, the Veteran had active duty from October 1975 to February 1976; February 1999 to April 1999; January 2000 to March 2000; January 2002 to March 2002; and January 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the St. Louis Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  

3.  The Veteran's tinnitus is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board grants the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore the benefits sought on appeal are being granted in full.  Accordingly, regardless of whether the notice and assistance requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); & VAOPGCPREC 16-92.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of his exposure to loud sounds while serving as a heavy equipment operator and combat engineer during his military service.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

The Board notes that the Veteran was informed in a February 2007 letter that the RO was unable to locate a complete copy of his service treatment records for the following periods of service: October 1975 to February 1976 and January 2003 to December 2003.  The Veteran did not submit any additional evidence in his possession to help supplement the record within the requisite time period, and a Formal Finding on the Unavailability of Service Medical Records was subsequently issued in February 2007.  

Another letter was sent to the Veteran in March 2007 requesting his dates of active duty, ACDUTRA and INACDUTRA from 1975 to 2005 - his entire period of service with the U.S. Army National Guard.  This letter also requested any information which could potentially verify his periods of service and ascertain which periods were active duty, ACDUTRA, and INACDUTRA.  A March 2007 Request for Information under PIES (Personnel Information Exchange System) code S01 returned no information, and the response from the Defense Personnel Records Image Retrieval System (DPRIS) indicated that no documents matched this specified request.  Letters were faxed to the Missouri Army National Guard personnel office in March 2007 and May 2007, requesting the Veteran's military service records and his dates of active duty, ACDUTRA, and INACDUTRA during his entire length of service.  A review of the claims file reflects the RO did receive some of the Veteran's personnel records from the Missouri Army National Guard Personnel Office on June 1, 2007.  These records verified the Veteran's participation in active service and/or ACDUTRA for various periods.  

Another Formal Finding on the Unavailability of Service Medical Records was issued in March 2008, listing the attempts made to obtain additional information from the Veteran.  It was determined that all efforts to obtain the needed military information had been exhausted, any further attempts would be futile, and the records were ultimately not available.  

In his October 2006 claim, the Veteran maintains that his hearing loss is related to exposure to loud sounds while serving as a combat engineer and heavy equipment operator during his years in the Army National Guard.  In his September 2008 Notice of Disagreement (NOD), the Veteran specifically asserts that he was exposed to extreme noise levels while serving in Operation Enduring Freedom at Whiteman Air Force Base in 2003.  In his March 2011 Informal Hearing Presentation (IHP), the Veteran, through his representative, again reported the onset of his hearing loss and tinnitus in 2003, while stationed at Whiteman Air Force Base

A review of the available service treatment records reflects that the Veteran had normal hearing upon enlisting with the U.S. Army National Guard.  The June 1986 examination conducted pursuant to his enlistment was negative for any complaints, treatment or diagnosis of any type of hearing problems.  Clinical evaluation of his ears and drums was shown to be normal, and the Veteran had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'H1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Veteran also denied any history of ear, nose, or throat trouble in his June 1986 medical history report.  

Also, on his June 1986 examination report, the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
10
LEFT
5
0
5
5
15

At the periodic examination conducted in February 1991, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
5
5
5
5

While these audiological evaluations were not conducted during a verified period of active service or ACDUTRA, the records reflect that the Veteran had normal hearing during his earlier years of service.  

Another examination was conducted in July 1996, and, while the Veteran had a physical profile of 'H1,' the authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
45
LEFT
10
15
20
30
45

The Veteran underwent another audiological evaluation in February 1999, which reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
45
LEFT
0
0
0
15
35

The Board acknowledges that, based on these audiological findings, the Veteran had some hearing loss at the higher frequencies in both the right and left ear.  However, while the audiogram results reflect some level of hearing loss, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, the Veteran did not mark to have any hearing loss in his report of medical history.  Indeed, after the February 1999 medical examination, the record is clear for any complaints, treatment or diagnosis of hearing loss.  There were no audiological evaluations conducted prior to his entry into service in 2003, and, in a January 2003 Post Deployment Health Assessment Form, dated prior to his verified period of active service in 2003, when asked if he experienced any ringing in his ears, the Veteran marked 'no'.  He also described his health as excellent, and when asked whether he had any medical problems, he marked 'no'.  Furthermore, the Board notes that either the Veteran did not undergo a medical examination prior to his period of active service starting in January 2003, or if he did, the RO was unable to locate these records despite its exhaustive efforts and the records are not available.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing hearing disability prior to the commencement of his active service on January 30, 2003, the Board will resolve this doubt in favor of the Veteran, and finds that bilateral hearing loss did not pre-exist the Veteran's period of service, and he is presumed to have been in sound condition at entry to service in January 2003.  

While there are no service treatment records available during the Veteran's period of active service from January 2003 - December 2003, there is a report of medical assessment dated in December 2003, wherein the Veteran marked 'no' when asked if he had suffered from any injury or illness while on active duty for which he did not seek medical care.  This report is also clear for any complaints of or treatment for hearing loss.  The remainder of the Veteran's service treatment records reflect significant hearing problems.  Findings from the July 2004 Reference audiogram reflects right ear auditory thresholds of 10, 0, 5, 35 and 60 in the frequencies 500, 1000, 2000, 3000 and 4000.  For the left ear, auditory thresholds in the same frequencies were recorded as 0, 0, 5, 35 and 55.  

At the April 2007 medical examination, clinical evaluation of the Veteran's ears and drums was shown to be normal, and the Veteran did not mark to have had any ear, nose or throat trouble in his report of medical history.  However, it was noted that the Veteran had bilateral high-frequency hearing loss and the audiogram results reflected right ear auditory thresholds of 10, 0, 5, 35 and 60 and left ear auditory thresholds of 0, 0, 5, 35 and 55 in the frequencies 500, 1000, 2000, 3000 and 4000.  The treatment provider categorized the Veteran's bilateral high frequency hearing loss as a significant or disqualifying defect.  

Concerning the Veteran's contentions that noise exposure was the injury or event in service which resulted in his current hearing loss, the Veteran's DD 214s reflect his military occupational specialties (MOS) were that of combat engineer, food service specialist and heavy construction equipment operator.  His personnel records indicate that he began working as a heavy equipment operator at Whiteman Air Force Base in January 2003, during one of his verified periods of active service (January 30, 2003 - December 19, 2003).  The Veteran has also provided a journal article which describes the duties of a heavy construction equipment operator.  The Board can find no information in this article that calls into question the Veteran's statements about noise exposure while performing his duties.  According to the journal article, these servicemen "operate crawler and wheeled tractors with dozer attachments, scoop loader, motorized grader, and towed or self-propelled scraper."  The description also reads that based on the serviceman's grade level, a heavy construction equipment operator "[c]onstructs berm, excavates sidehills and finishes side slopes with crawler tractors[,]. . . [g]rades to final grade, finishes slopes and mixes soil stabilization materials with graders[,]. . . [c]onstructs berm with scraper [and]. . . [p]erforms surface and drainage maintenance."   

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, the Board can find no information in the journal articles about the heavy equipment operator's duties that call into question the Veteran's statements about noise exposure during his period of active service in 2003.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels while serving at Whiteman Air Force Base in 2003.  Indeed, the Board notes that the description provided is consistent with the Veteran's assertions of noise exposure.  In addition, service treatment records subsequent to his January 2003 - December 2003 period of service reflect a rapid deterioration of the Veteran's hearing at higher frequencies, as well as a diagnosis of high-frequency hearing loss.  Therefore, the Board concludes that the Veteran's description of noise exposure while working as a heavy construction equipment operator is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in August 2007, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
40
55
LEFT
15
10
10
35
55
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings-as well as subsequent audiological evaluations-meet the requirements of 38 C.F.R. § 3.385 (2010).  

Thus the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  This question of the etiology of the Veteran's hearing loss is medical in nature and requires medical evidence for its resolution.  

During the August 2007 audiological evaluation, the Veteran complained of bilateral hearing loss and tinnitus, and stated that his situation of greatest difficulty was "[h]earing in poor acoustical environments."  The Veteran reported to have been exposed to loud sounds while fulfilling his military duties working with heavy equipment and explosives.  He also reported exposure to non-military occupational noise while working with heavy equipment, as well as some recreational noise while working with his power tools and participating in hunting activities on a seasonal basis.  The examiner concluded that the Veteran's hearing loss and tinnitus was the result of his acoustic trauma, explaining that the Veteran's hearing tests early on in his career "revealed normal auditory thresholds" but later audiological evaluations "revealed a gradual drop in the higher frequencies consistent with his history of noise exposure from heavy equipment and exposure to explosives."  

In the July 2009 Statement of the Case (SOC), the Decision Review Officer denied the Veteran's claim for bilateral hearing loss and held that, while the VA examiner's opinion was based on findings in the Veteran's service treatment records, the examiner did not specifically state whether the Veteran's hearing loss was due to his period of active duty in 2003.  The Board acknowledges the fact that the VA examiner did not specifically relate the Veteran's hearing loss to his verified period of service in 2003.  However, the examiner did state that the Veteran's hearing loss in the higher frequencies was consistent with his history of noise exposure from heavy equipment.  By making this determination, the VA examiner indicates that the Veteran's hearing loss is linked to any period of service during which he was exposed to loud sounds while working with heavy equipment.  As previously discussed above, the Board has already conceded that the Veteran was exposed to extreme noise levels and acoustic trauma during his verified period of active service in 2003 when he served as a heavy construction equipment operator.  While the Veteran reported some civilian occupational noise exposure, the medical evidence of record does not relate the Veteran's hearing loss to his non-military noise exposure.  Indeed, there is nothing in the record which creates a connection between his non-military noise exposure and his current hearing loss.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the only medical opinion in this case is favorable to the claim, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinions of record are sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the service personnel records reflecting the Veteran's MOS of heavy equipment operator during one of his verified periods of active service, service records reflecting the deterioration of the Veteran's hearing soon after his period of active service in 2003, his current diagnosis of bilateral hearing loss, and the positive August 2007 VA opinion, the Board finds that there is at least an approximate balance of positive and negative evidence in this case as to whether his current disability is related to his service.  

Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  
      B.  Tinnitus

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noise while serving as a heavy equipment operator in service, and in his October 2006 claim, he contends he has experienced ringing in his ears since this time.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of heavy equipment operator, his service personnel records confirm that he worked as a heavy equipment operator at Whiteman Air Force Base during his period of active service in 2003, and journal articles that he added to the record describe what a heavy equipment operator's duties entail.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on the same claims of noise exposure while serving as a heavy equipment operator.  That the Veteran has hearing loss adds to the credibility of the Veteran's contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

In the present appeal, the Veteran was afforded a VA examination in connection with his tinnitus claim in August 2007.  During the examination, the Veteran reported that his tinnitus began in service and that he first noticed it early on his career after his exposure to loud sounds while working with heavy equipment.  Based on the audiological evaluation, the Veteran was diagnosed with bilateral tinnitus.  While it was noted that the Veteran's tinnitus was not constant, to be service connected, tinnitus only needs to be recurrent, not constant.  See 38 C.F.R. § 4.87 Diagnostic Code 6260 (2010).  The examiner concluded that the Veteran's tinnitus was the result of acoustic trauma and explained that the data was "consistent with his claim for tinnitus which was time locked to his military service."  

The positive evidence of record consists of the above-noted provisions from The MERCK Manual, the Veteran's service-connected sensorineural hearing loss, the positive August 2007 opinion, and the Veteran's own contentions.  Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard is the fact that the Veteran's in-service acoustic trauma has been conceded.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


